[Cite as High v. Pickaway Correctional Inst., 2010-Ohio-5452.]

                                      Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




JESSIE M. HIGH

       Plaintiff

       v.

PICKAWAY CORRECTIONAL INSTITUTE

       Defendant

        Case No. 2009-07890-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff, Jessie M. High, an inmate incarcerated at defendant,
Pickaway Correctional Institution, filed this action alleging his personal property was
confiscated during a July 2, 2009 shakedown search and not returned.                     Plaintiff
requested damages in the amount of $79.29 for property loss. Plaintiff also requested
reimbursement of unspecified copying costs. The $25.00 filing fee was paid and plaintiff
requested reimbursement of that cost along with his damage claim.
        {¶ 2} 2)       Defendant filed an investigation report admitting liability and
acknowledging plaintiff suffered property loss damages in the amount of $79.29.
                                       CONCLUSIONS OF LAW
        {¶ 3} 1)       Copying costs are not compensable. See Carnail v. Dept. of Rehab.
& Corr., Ct. of Cl. No. 2007-06322-AD, 2008-Ohio-1207.
        {¶ 4} 2)       Negligence on the part of defendant has been shown in respect to
the issue of property protection. Billups v. Department of Rehabilitation and Correction
(2001), 2000-10634-AD; Tyler v. Ohio Dept. of Rehab. & Corr. , Ct. of Cl. No. 2007-
07299-AD, 2008-Ohio-3418.
      {¶ 5} 3)    Defendant is liable to plaintiff for his property loss in the amount of
$79.29, plus the $25.00 filing fee costs. Bailey v. Ohio Department of Rehabilitation and
Correction (1990), 62 Ohio Misc. 2d 19, 587 N.E. 2d 990.




                               Court of Claims of Ohio
                                                                       The Ohio Judicial Center
                                                               65 South Front Street, Third Floor
                                                                          Columbus, OH 43215
                                                                614.387.9800 or 1.800.824.8263
                                                                           www.cco.state.oh.us




JESSIE M. HIGH

      Plaintiff

      v.

PICKAWAY CORRECTIONAL INSTITUTION

      Defendant

      Case No. 2009-07890-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION




      Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $104.29, which includes the filing fee. Court costs are
assessed against defendant.
                                DANIEL R. BORCHERT
                                Deputy Clerk

Entry cc:

Jessie M. High, #A356-806       Gregory C. Trout, Chief Counsel
11781 State Route 762           Department of Rehabilitation
Orient, Ohio 43146              and Correction
                                770 West Broad Street
                                Columbus, Ohio 4222
RDK/laa
6/23
Filed 7/20/10
Sent to S.C. reporter 11/5/10